Exhibit 10.1

 

LOGO [g165136ex101pg1.jpg]

May 11, 2016

Mr. Eric T. Converse

6893 Sladek Road

New Hope, PA 18938

 

  RE: Separation and Release Agreement

Dear Eric:

As you are aware, VirtualScopics, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger (the “Merger Agreement”) with BioTelemetry, Inc., a
Delaware corporation (the “Purchaser”) and BioTelemetry Research Acquisition
Corporation, a Delaware corporation and a direct, wholly-owned subsidiary of
Purchaser (the “Merger Sub”) pursuant to which Merger Sub will be merged with
and into the Company with the result that the Company will become a wholly owned
subsidiary of the Purchaser (the “Merger”). As a result of such Merger, the
Purchaser and the Company have determined that your services will no longer be
necessary and, as such, desire to terminate your employment as provided herein.

The purpose of this Separation and Release Agreement (the “Agreement and General
Release”) is to memorialize the terms of the separation of your employment with
the Company, which will be consistent with those rights and benefits you are
entitled to receive under your employment agreement, dated July 23, 2014, with
the Company (the “Employment Agreement”) upon a termination by the Company
without Cause, and as set forth hereinafter.

Termination Date

The effective date of the termination of your employment with the Company will
be the Effective Time of the Merger (“Termination Date”).

Resignation as Officer and Director of the Company

You acknowledge and agree that, effective as of the Termination Date, you will
be deemed to have resigned from all positions then held as an officer as well as
a member of any board of directors, and any committee thereto, throughout the
Company and its subsidiaries and affiliates.



--------------------------------------------------------------------------------

Accrued Obligations

The Company will pay to you any unpaid compensation you have earned through the
Termination Date, which shall include amounts payable for any accrued but not
yet taken paid time off (less applicable withholding and employment taxes),
which shall be paid to you on the first payroll date after the Termination Date.

In addition, any benefits that you have accrued under the Company’s qualified
retirement plan will be provided to you in accordance with the terms and
conditions set forth in such plan.

For purposes of this Agreement and General Release, the amounts described above
in this section shall be referred to as the “Accrued Obligations”.

Separation Benefits

Since your employment is being terminated by the Company without Cause, the
Company will pay and/or provide to you the following in accordance with your
Employment Agreement solely in the event that you do not revoke your execution
of this Agreement and General Release within the time permitted by law:

 

  •   a lump sum cash amount equal to $243,750, which represents seventy five
percent (75%) of your base salary in effect immediately prior to the Termination
Date, less applicable withholding and employment taxes, payable within
forty-five (45) days after the Termination Date in accordance with Section
4(e)(i) of the Employment Agreement, subject to any adjustments required by
Section 4(e)(iii) therein (the “Change in Control Bonus”);

 

  •   continuation of your base salary in effect immediately prior to the
Termination Date, less applicable withholding and employment taxes, for a period
of six (6) month after the Termination Date, payable in accordance with the
Company’s regular payroll processing;

 

  •   continuation of the benefits you have been receiving immediately prior to
the Termination Date in accordance with Section 4(c) for a period of six (6)
month after the Termination Date, payable or provided at the same time and in
the same manner as if your employment had not terminated; and

 

  •   a prorated portion of the annual bonus that you would have otherwise been
entitled to receive under Section 4(b) of the Employment Agreement for 2016, if
any, payable at the same time and in the same manner as if your employment had
not terminated.

For purposes of this Agreement, the amount described above in this section shall
be referred to as the “Separation Benefits” and, along with the Accrued
Obligations, shall be paid to you in full satisfaction of any and all of your
rights under the Employment Agreement and any other agreements entered into by
and between the Company, its affiliates and you in connection with your
employment with the Company.

Equity Awards

You hereby acknowledge and agree that all of your equity awards that have been
granted to you by the Company that continue to be outstanding immediately prior
to the Effective Time of the Merger shall be treated in accordance with Section
6.4 of the Merger Agreement.

 

2



--------------------------------------------------------------------------------

Survival of Certain Provisions and Agreements

As of the Termination Date, you acknowledge and agree that this Agreement and
General Release shall supersede and replace all benefits, rights and obligations
to you under the Employment Agreement, other than Section 4(e)(iii) (“Sections
280G and 4999 of the Code”) Section 9 (“Confidentiality, Commitments by
Executive Officer”) and Section 10 (“Arbitration”), as well as that certain
Confidentiality and Non-Competition Agreement, dated July 23, 2014, by and
between you and the Company, which shall remain in full force and effect, and
that this Agreement and General Release set forth all compensation and benefits
to which you are entitled under the Employment Agreement and any other
agreements entered into by and between the Company, its affiliates and you in
connection with your employment with the Company.

Release Of Claims Against The Company

In exchange for and as a condition to receiving the Separation Benefits, except
as set forth in the General Release, you shall knowingly and willingly release
the Company, Purchaser and their respective subsidiaries and affiliates from any
kind of claim you have arising out of or related to your employment and/or the
termination of your employment with the Company by executing the Agreement and
General Release on or after the Termination Date.

Non-Disparagement; Cooperation/Assistance

Mutual Non-Disparagement: Each party hereto agrees that, except as permitted or
required by applicable law, it or you will not directly or indirectly: (i)
disparage or say or write negative things about the other party or their
officers, directors, agents, or employees; or (ii) initiate or participate in
any discussion or communication that reflects negatively on the other party and
their officers, directors, agents, or employees. A disparaging or negative
statement is any communication, oral or written, which would tend to cause the
recipient of the communication to question the business condition, integrity,
competence, fairness, or good character of the person or entity to whom the
communication relates.

The foregoing provision and all other provisions herein do not restrict any
party hereto from cooperating with any government investigation or testifying if
so required by subpoena or as otherwise required by law. Each party hereby
represents and agrees that it or you shall not now or ever in the future
authorize, verbally, in writing or electronically, any formal public statement
that is disparaging, derogatory or otherwise inflammatory about the other party
to any third party, and that it or you have not and will not make or solicit any
formal public comments, statements or the like that may be considered derogatory
or detrimental to the other party’s good name and business reputation.

Cooperation and Assistance: Upon reasonable notice and at reasonable times, you
agree to assist and cooperate with the Company, by telephone or video conference
or otherwise, concerning business or legal related matters about which you
possess relevant knowledge or information. Such cooperation shall only be
provided at the Company’s specific request and will include, but not be limited
to, assisting or advising the Company with respect to any business-related
matters or any actual or threatened legal action (including testifying in
depositions, hearings, and/or trials) about which you possess relevant knowledge
or information. In addition, you agree to promptly inform the Company if any
person or entity contacts you in an effort to obtain information about the
Company. The Company agrees to reimburse you for all reasonable and necessary
costs and expenses incurred in connection with such cooperation.

 

3



--------------------------------------------------------------------------------

Severability; Entire Agreement; No Oral Modifications; No Waivers

If a court of competent jurisdiction determines that any of the provisions of
this Agreement and General Release are invalid or legally unenforceable, all
other provisions of this Agreement and General Release shall not be affected and
are still enforceable. This Agreement and General Release are intended to be a
single integrated contract expressing our entire understanding regarding the
subjects it addresses. As such, it supersedes all oral and written agreements
and discussions that occurred before the time you sign each of them except as to
any obligations you may owe to the Company as described in the “Survival of
Certain Provisions and Agreements” section above that remain in effect. This
Agreement and General Release may be amended or modified only by an agreement in
writing signed by two (2) executive officers of the Company and you. The failure
by the Company or you (i) to declare a breach, or (ii) to otherwise assert
rights under this Agreement and General Release, shall not be construed as a
waiver of any of rights under this Agreement and General Release.

Governing Law; Venue; Waiver of Jury Trial

This Agreement and General Release shall be governed by the laws of the State of
New York applicable to contracts executed and performed within that State and
without respect to conflict of laws principles. The parties hereto irrevocably
and unconditionally (i) agree that any suit, action or legal proceeding arising
out of or relating to this separation agreement and General Release shall be
brought in the courts of record of the State of New York in Monroe County or the
court of the United States, District of New York; and (ii) consent to the
jurisdiction of each such court in any suit, action or proceeding. THE PARTIES
HEREBY IRREVOCABLY WAIVE THEIR RIGHT TO A JURY TRIAL.

Acknowledgements and Certifications

You acknowledge and certify that:

 

  •   you have read and you understand all of the terms of this Agreement and
the General Release on Exhibit A, and are not relying on any representation or
statement, written or oral, not set forth in the Agreement and the General
Release;

 

  •   you are signing the Agreement, and shall sign the General Release,
knowingly and voluntarily;

 

  •   you have been advised to consult with an attorney before signing the
Agreement and the General Release;

 

  •   you have the right to consider the terms of this Agreement and General
Release for 21 days; however, you do not have to take all 21 days to consider
it, and if you take fewer than 21 days to review this Agreement and General
Release, you expressly waive any and all rights to consider this Agreement and
General Release for the balance of the 21-day review period; and

 

  •   the General Release includes a release of any claim you might have under
the Age Discrimination in Employment Act (which we call “ADEA Claims”). For
seven (7) days after signing the General Release, you have the right to revoke
your release of ADEA Claims. To revoke your release of any ADEA Claims, you must
inform the Company of your revocation within seven (7) days of having signed the
General Release. You should fax your written revocation to the Company at (866)
924-2463. You should understand that revoking your release of ADEA Claims does
not revoke your release of other claims that you have released in the General
Release, nor does it affect the validity or remainder of this Agreement and
General Release in any way; and

 

  •   you and the Company agree that any changes that have been made to this
Agreement and General Release from the version originally presented to you do
not extend the 21-day period you have been given to consider this Agreement and
General Release, whether those changes are deemed material or non-material.

 

4



--------------------------------------------------------------------------------

IF YOU SIGN THIS DOCUMENT AND EXHIBIT A BELOW, IT BECOMES A LEGALLY ENFORCEABLE
AGREEMENT EFFECTIVE ON THE DATE SIGNED BY THE COMPANY.

 

Dated: May 11, 2016    

/s/ Eric T. Converse

    ERIC T. CONVERSE Dated: May 11, 2016     VIRTUALSCOPICS, INC.     By:  

/s/ Heather C. Getz

    Name:   Heather C. Getz     Title:   Treasurer

 

5



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

In consideration of the Separation Benefits to be paid to me by VirtualScopics,
Inc. and its subsidiaries and affiliates (collectively, the “Company”) under my
Separation and Release Agreement with the Company, dated May 11, 2016 (the
“Separation Agreement”), I, on behalf of myself and all of my heirs, executors,
administrators and assigns, hereby fully and forever release and discharge the
Company, Purchaser and their respective directors, officers, employees, agents,
successors, predecessors, subsidiaries, parent, affiliates, shareholders,
employee benefit plans and assigns (together called the “Releasees”), from all
known and unknown claims and causes of action including, without limitation, any
claims or causes of action arising out of or relating in any way to my
employment with the Company, including, without limitation, the termination of
my employment and any rights and benefits under the Employment Agreement (as
defined in the Separation Agreement) and any other agreements entered into by
and between the Company and you in connection with your employment with the
Company.

I understand and agree that this General Release of All Claims (“Release”) is a
full and complete waiver of all claims including, without limitation, claims of
wrongful discharge, constructive discharge, breach of contract, breach of the
covenant of good faith and fair dealing, harassment, retaliation,
discrimination, violation of public policy, defamation, invasion of privacy,
interference with a leave of absence, fraud, estoppel, personal injury,
emotional distress or other common law claims and claims under Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act, the Equal Pay Act of
1963, the Americans With Disabilities Act, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967 (ADEA), the Older Workers Benefit
Protection Act, the Conscientious Employee Protection Act, the Family Medical
Leave Act, the Retirement Income Security Act of 1974 (ERISA), or any other
federal or state law or regulation relating to employment or employment
discrimination. I fully understand and agree that this Release includes all
claims, known and unknown, to the greatest extent permitted by applicable law.
However, this Release covers only those claims that arose prior to the execution
of this Release. Execution of this Release does not bar any claim that arises
hereafter, including (without limitation) a claim for breach of this Release.

I also hereby agree that nothing contained in this Release shall constitute or
be treated as an admission of liability or wrongdoing by the Releasees or me.

If any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the full extent permitted by law.

This Release and the Separation Agreement, as well as the agreements and plans
referred to therein, constitute the entire agreement between me and Releasees
with regard to the subject matter of this Release. They supersede any other
agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter hereof. This
Release may only be modified in a written document signed by me and a duly
authorized officer of the Company.

I agree that the Company shall have no duty to provide to me the Severance
Benefits described in the Separation Agreement unless and until I have returned
to the Company any and all of the Company’s property in my possession or under
my control (including, but not limited to, cellular phones; computers; keys;
credit cards; access badges; company files or documents, including copies
thereof; or facsimile machines).



--------------------------------------------------------------------------------

I agree not to disclose to others the terms of this Release, except that I may
disclose such information to my spouse and to my attorney or accountant in order
for my attorney or accountant to render services to me related to this Release.

I hereby acknowledge that I have read and understand this Release and that I
sign it voluntarily and without coercion. I further acknowledge that I was given
an opportunity to consider and review this Release and to consult with an
attorney of my own choosing at my own expense concerning the waivers contained
in this Release and that the waivers are knowing, conscious and with full
appreciation that at no time in the future may I pursue any of the rights that I
waived in this Release.

I understand that I have the right to consult with an attorney before signing
this Release. I also understand that, as provided under the Older Workers
Benefit Protection Act of 1990, I have 21 days after receipt of this Release to
review and consider this Release, discuss it with an attorney of my own
choosing, and decide to sign it or not sign it. I also understand that I may
revoke this Release during a period of seven (7) days after I sign it (the
“Revocation Period”) and that this Release will not become effective until the
eighth day after I sign it (and then only if I do not revoke it). In order to
revoke this Release, within seven (7) days after I sign this Release I must
deliver to the Company a letter expressly stating that I am revoking this
Release.

I understand that if I choose to revoke this Release during the Revocation
Period, I will not receive any Separation Benefits and the Release will have no
effect.

Notwithstanding anything to the contrary in this Release, nothing herein
constitutes a release or waiver by me of (i) the Company’s obligations to me
under the Separation Agreement; (ii) any rights or claims that may arise as a
result of events occurring after the termination of my employment with the
Company; (iii) any claim for indemnification or advances in connection therewith
under the Company’s policies; or (iv) any rights which I am prohibited from
releasing or waiving by law.

Before signing my name to this Release, I state that:

I have read it,

I understand it,

I know that I am giving up important rights,

I am aware of my right to consult an attorney before signing it, and

I have signed it knowingly and voluntarily.

 

Date: May 11, 2016    

/s/ Eric T. Converse

    Eric T. Converse

 

2